DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed October 26, 2022 have been entered. Accordingly, claims 1-8 are currently pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    637
    879
    media_image1.png
    Greyscale
Claim 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunkel et al. (US 6289679), herein Tunkel, in view of Sullivan (US 20060150643), herein, Sullivan.

In re Claim 1, Tunkel discloses a vortex tube (Abstract, Figure 1:10), comprising: 
a tube (18) having a first end (See Annotated Figure 1), a second end (See Annotated Figure 1), and a diameter (see Annotated Figure 1); 
an outlet disposed at the first end of the tube (20); 
a diaphragm (14) disposed at the second end of the tube opposite the first end (see Annotated Figure 1), 
wherein the diaphragm includes a first opening (16: central hole is an opening); 
an inlet (40) connected to the tube between the first end and the second end (see Annotated Figure 1), 
wherein the inlet is oriented to direct a gas flow at a tangent to a surface of the tube (See Annotated Figure 1; Col 2: 8-9 and Col 3:33); 
a heat exchanger (22) disposed at the second end of the tube (See Annotated Figure 1: Col 1:40-41: heat exchanger is on the same side as diaphragm), 
wherein the heat exchanger defines a passage (24) connected to the first opening such that the heat exchanger surrounds the passage (See Annotated Figure 1 and Claim 1: a); 
a line fluidly connecting the outlet and an interior of the heat exchanger (Annotated Figure 1:34; Col 2:16-17); and 
a second opening (32) fluidly connecting the interior of the heat exchanger and the passage, 
wherein the first opening is configured to receive a cold fraction of the gas flow generated in the tube (Col 2:10-11), 
wherein the outlet is configured to receive a hot fraction of the gas flow (Col 2: 15-16) generated in the tube, 
wherein the heat exchanger is configured to receive the hot fraction from the outlet through the line and discharge the hot fraction through the second opening (Col 2: 15-21)
However, Tunkel does not explicitly teach, “wherein a ratio of a diameter of the second opening divided by the diameter of the tube is less than or equal to 0.6”.
On the other hand, Sullivan directed to energy transfer via a vortex tube (Abstract, [0006]), discloses “wherein a ratio of a diameter of the second opening (Sullivan Figure 4: 112; [0028]: size of passage openings with 0.0625 inches) divided by the diameter of the tube (Sullivan Figure 4: 134; See Figure 4: 108: diameter of vortex tube is greater than outer dimensions of 108; [0020]: diameter of at least 0.475 inches) is less than or equal to 0.6 (Sullivan 0.0625 / 0.475 = 0.1316).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Tunkel and to have modified them by have a diameter of the second opening and diameter of the such that the ratio between them is less than or equal to 0.6, in order to increase the performance of the vortex tube and regulate the gas pressure within the vortex tube (Sullivan Col 8:10-25 and Col 9:4-25) without yielding unpredictable results.
In re Claim 2, Tunkel as modified discloses wherein the passage comprises an exit disposed at an end of the passage opposite the first opening of the diaphragm, and wherein all of the gas that enters the vortex tube departs the vortex tube through the exit (Tunkel Col 2:9-14).
In re Claim 5, Tunkel as modified discloses wherein the tube has a constant diameter (see Tunkel annotated Figure 1: same element of disclosure in Figures 1-3 in the instant application).
In re Claim 6, Tunkel as modified discloses wherein the tube abuts the diaphragm and the outlet (see Tunkel annotated Figure 1: same element of disclosure in Figures 1-3 in the instant application).
In re Claim 7, Tunkel as modified discloses a plurality of inlets connected to the tube between the first end and the second end, wherein each of the plurality of inlets is oriented to direct a gas flow at a tangent to a surface of the tube (Tunkel Claim 1: lines 31-33: nozzles flow through inlets more than one nozzle is more than one inlet tangent to the surface of the tube).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tunkel et al. (US 6289679), herein Tunkel, as modified by Sullivan (US 20060150643), herein, Sullivan, further in view of Spitzl et al. (US 2006/0163054), herein Spitzl.
In re Claim 3, Tunkel as modified does not explicitly disclose wherein a ratio of a diameter of the first opening of the diaphragm divided by the diameter of the tube is greater than or equal to 0.25 and less than or equal to 0.8.
On the other hand, Spitzl, directed to flow forming elements including vortex tubes and diaphragms (See [0031]), discloses wherein a ratio of a diameter of the first opening of the diaphragm divided by the diameter of the tube is greater than or equal to 0.25 and less than or equal to 0.8 (Spitzl the flow forming element has a diameter of up 100 mm (see [0036]) followed by a tube having a different diameter ([0037]), such that the diameter may be from 300 to 1000 mm (see [0049]), allowing for an increased throughput. When the diameter of a flow forming element such as a diaphragm is 100 mm and the diameter of a vortex tube is 300 mm, the ratio of the diameters is approximately 0.33, meeting the limitations of the claim).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham (see MPEP § 2148). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tunkel as modified and to have modified them with the teachings of Spitzl by making the diameter of the first opening of the diaphragm divided and the diameter of the tube such that the ration of the diameter of the first opening of the diaphragm divided by the diameter of the tube is greater than or equal to 0.25 and less than or equal to 0.8, without yielding unpredictable results.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tunkel et al. (US 6289679), herein Tunkel, as modified by Sullivan (US 20060150643), herein, Sullivan, further in view of Tjeenk Willink (US 6962199), herein Tjeenk.
In re Claim 4, Tunkel as modified does not explicitly teach wherein a length of the vortex tube is defined as the distance from the first end to a distal end of the heat exchanger, and wherein the length of the vortex tube is at least three times the diameter of the tube.
On the other hand, Tjeenk, directed to a method of separating natural gas using vortex tubes (Abstract; Col 2:16-24), teaches wherein a length of the vortex tube (Figure 4) is defined (Tjeenk Col 8:32-41) as the distance from the first end to a distal end of the heat exchanger, and wherein the length of the vortex tube (Tjeenk Col 8:36-41: at least 300 mm) is at least three times the diameter of the tube (Col 8:34; 423: 84 mm).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham (see MPEP § 2148). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tunkel as modified and to have modified them with the teachings of Tjeenk, by designing the length of the vortex tube to the first end to a distal end of the heat exchanger, and wherein the length of the vortex tube is at least three times the diameter of the tube, in order to completing the vortex energy division to efficiently warm the diaphragm in a heat exchanger (Sullivan [0036]), without unpredictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tunkel et al. (US 6289679), herein Tunkel, as modified by Sullivan (US 7565808), herein, Sullivan, further in view of Sullivan (US 2008/0303283), herein Sullivan ‘283.

In re Claim 8, Tunkel as modified discloses wherein the gas flow comprises pressurized gas (Tunkel Col 1: line 23).
However, Tunkel as modified does not explicitly teach “natural gas”.
On the other hand, Sullivan ‘283, directed to energy transfer in a vortex tube, teaches the pressurized gas is “natural gas” (Sullivan ‘283 [0078]).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham (see MPEP § 2148). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Tunkel as modified and to have modified them with the teachings of Sullivan ‘283, by choosing the working fluid to be natural gas in order to get higher heat transfer and separation of the gas at high pressures (See Sullivan ‘283 [0078]).

Response to Arguments

The Remarks of October 26, 2022 have been fully considered but are not persuasive for the reasons below.  The rejection of claims 1-2 and 5-7 under 35 U.S.C. § 103 as unpatentable over Tunkel in view of Sullivan; claim 3 under 35 U.S.C. § 103 as unpatentable over Tunkel as modified by Sullivan further in view of Spitzl; Claim 4 under 35 U.S.C. § 103 as unpatentable over Tunkel as modified by Sullivan further in view of Tjeenk;  Claim 8 under 35 U.S.C. § 103 as unpatentable over Tunkel as modified by Sullivan further in view of Sullivan ‘283 is maintained. 	
 On page 4-6 of the Remarks, Applicant argues 
that with respect to the relative diameters of the second opening, the examiner has not shown that claims 1 are obvious over Tunkel in view of Sullivan because passages 112 in Sullivan are not "a second opening fluidly connecting the interior of the heat exchanger and the passage" as recited in claim 1. Further, Passages 112 of Sullivan have no relationship to a heat exchanger, and are part of a structure that is placed inside the vortex tube to improve airflow. Further, the reference of Sullivan is unlike second opening of, which links an external heat exchanger and a passage defined by the heat exchanger.
there is allegedly no basis in the prior art for to modify Tunkel with Sullivan required by the claims.  Applicant appears to suggest that one of ordinary skill in the art would not recognize from the teaching of  Tunkel as modified by Sullivan to have the claimed ratio of the second opening and tube diameter. 
On Pages 6-7 of the Remarks, Applicant argues
The Office takes a different ratio calculation in Claim 1 and that there was no explanation for why it would have been obvious to construct a vortex tube with the ratio greater than or equal to 0.25 and less than or equal to 0.8, and the diameter in Sullivan is 12 mm whereas the 300 mm to 1000 mm diameter in Spitzl.
There is no teaching of the diameter opening in a diaphragm because it relates to the entire flow forming device not an opening in the diaphragm
There is no discussion of the diaphragm being part of a vortex tube in Spitzl, therefore there is no basis for the ratio discussed in the rejection of Claim 3.
The rationale is unclear because the office failed to articulate that the ratio between the diameters in claim 3 would have been obvious via routine optimization and failed to articulate any rationale for this rejection.
Contrary to Applicant’s assertion 
In response to applicant's arguments against the references individually (i.e. Sullivan and Spitzl), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Sullivan already teaches  the diameter ratio as claimed (i.e. the specifications as the claimed ratio), and applicant does not appear to dispute this. The second opening is taught by the base reference and in this case the Sullivan reference is with respect to the ratio being greater than or equal to 0.25 and less than or equal to 0.8. The diameter in Sullivan is detailed with respect to the ratio. Moreover, it should be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Sullivan is merely being relied upon to supplement the subject matter of the already-taught vortex tube of Tunkel. The additional features discussed in Sullivan are immaterial to the subject matter of the claims. The prima facie case is established on the basis of the claimed invention, regardless of what additional teachings exist in the prior art.
On Page 7 of the Remarks, Applicant admits that the flow-forming elements of Spitzl refers to a single device that maybe A) a vortex tube or by a “diaphragm.” Assuming arguendo, if the forming element is interpreted as vortex tube then a change in the vortex tube would imply a change in the diaphragm diameter as well, on the other hand, if (B) the reference refers to a diaphragm then the issue is moot since considering reference then approves the modification. Regardless, in this case the forming element is with respect to teaching that when the diameter of tube is divided by the diameter of the diaphragm the ratio will be being greater than or equal 0.25 and less than or equal to 0.8 and this is accomplished in either interpretation since a diameter of the diaphragm and vortex are given to achieve the resultant ratio of 0.33.
The Examiner is using a KSR rationale which is different from relying on a rationale that requires routine optimization. With respect to the factual details of the basis of the rational, [0036] details the flow forming element can have a diameter of 100 mm, [0037] details a tube having a different diameter and [0049] details that the diameter may be between 300 and 1000 mm these ranges are given because the size would affect the volumetric flow rate with diameters of 1000 mm making throughputs substantially large (See at least Spitzl [0036] and [0049]). Therefore, there is some motivation in Spitzl that would have led one of ordinary skill to modify Tunkel to arrive at the claimed invention and supports the conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham (See MPEP 2148).
Because it would have been obvious to modify the diameter of the vortex tube and vortex tube diameter as taught by Sullivan and Spitzl, respectively, in the vortex tube of Smith, the rejection of claims 1-8 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763